The petition for writ of habeas corpus is granted in cases 17CF-001780-EX and 18CF-100090-EX. See § 941.03., .07, Fla. Stat. (2018) (describing rendition warrants); § 941.13 (describing two procedures under which a "credible person" may bring forth appropriate allegations to effect the arrest and detention of an alleged out-of-state fugitive from justice); France v. Judd, 932 So. 2d 1263, 1268 (Fla. 2d DCA 2006) ("[T]he deputy was a recipient of information and not the source of credible information. Thus, none of the affidavits constituted a charge on the oath of a credible person that [the petitioner] had committed a crime in another state and had fled from justice .... Nor did any of the arrest affidavits have attached to it or make reference to an affidavit of a credible person in another state that a crime had been committed in that state and that [petitioner] had been charged with committing it."). The petitioner shall be brought before the court immediately and released with respect to the aforementioned cases. But see Whetstone v. Freeman, 524 So. 2d 1159, 1159 (Fla. 3d DCA 1988) ; Murphy v. Boehm, 443 So. 2d 363, 365-66 (Fla. 5th DCA 1983).
VILLANTI, BLACK, and SLEET, JJ., Concur.